Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered November 1, 2005, which denied the petition to stay arbitration, unanimously affirmed, with costs.
The documentary evidence supports the court’s determination that prior to the accident, additional respondent Universal Insurance Company had effectively cancelled the policy of additional respondent Muhammad, the driver of the other vehicle, for nonpayment of premium. Indeed, it is clear that Universal, a North Carolina company not licensed or authorized to do business in New York State, complied with the applicable insurance law (NC Gen Stat § 58-35-85) when it cancelled the policy in question. Petitioner was thus unable to establish that this accident did not involve an uninsured motorist. Concur—Buckley, P.J., Tom, Andrias, Gonzalez and Sweeny, JJ.